Exhibit 10.50 AMENDMENT NUMBER THREE TO CREDIT AGREEMENT This Amendment Number Three to Credit Agreement (“Amendment”) is entered into as of February18,2009, by and among the lenders identified on the signature pages hereof (such lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), and WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, “Agent”), on the one hand, and TELTRONICS, INC., a Delaware corporation (“Borrower”), on the other hand, with reference to the following facts: A.Borrower, Agent, and Lenders have previously entered into that certain Credit Agreement, dated as of May 31, 2007 (as amended and modified, from time to time, the “Agreement”). B.Borrower has requested that (i) the Required Lenders consent to the sale of Borrower’s equity interests (the “Sale”) in Omni Technologies, Inc. a Florida corporation (“Omni”), formerly known as Teltronics Direct, Inc., to John Mitchell and Chris Fickey, and (ii) the Lenders (x) release Omni as a Guarantor, (y) terminate the Agent’s Liens against the assets of Omni that secure its Guaranty (the “Omni Assets”), and (z) release the capital stock of Omni from Agent’s Liens and deliver to Borrower the original stock certificates issued by Omni that are in Agent’s possession (the “Stock Certificates”). C.Borrower is in non-compliance with the minimum EBITDA covenant set forth in Section 6.16(a) of the Agreement for the months ending October 31, 2008, November 31, 2008 and December 31, 2008 (collectively, the “Existing Events of Non-Compliance”): D.Borrower has requested that Agent and Lenders waive the Existing Events of Non-Compliance and make certain amendments to the Agreement as provided for and on the conditions set forth herein. NOW, THEREFORE,for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby amend and supplement the Agreement as follows: 1.DEFINITIONS.All initially capitalized terms used in this Amendment shall have the meanings given to them in the Agreement unless specifically defined herein. 2.AMENDMENTS. (a)The definition of “Base Rate Margin” set forth in Schedule 1.1 to the Agreement is hereby amended by deleting such definition in its entirety and replacing it with the following: “Base Rate Margin” means 3.75 percentage points. (b)Clause (i) of the definition of “Eligible Accounts” set forth in Schedule 1.1 to the Agreement is hereby amended by deleting such clause in its entirety and replacing it with the following: (i)Accounts with respect to an Account Debtor whose total obligations owing to Borrower exceed (i) (1) solely during the period commencing on January 31, 2009 and ending on June 30, 2009 (the “Modified Advance Period”), 85% of all Eligible Accounts, with respect to Accounts owed by the New York City Board of Education and its Affiliates (collectively, “NYBOE”), and (2) at any time other than the Modified Advance Period, 55% of all Eligible Accounts, with respect to Accounts owed by NYBOE, (ii) 30% of all Eligible Accounts, with respect to Accounts owed by the New York City Department of Correction 1 and its Affiliates (collectively, “NYDOC”), (iii) 30% of all Eligible Accounts, with respect to Accounts owed by the Federal Bureau of Prisons and its Affiliates (collectively, “FBOP”), but in no event shall the aggregate amount of all Eligible Accounts owed by NYBOE, NYDOC or FBOP (x) solely during the Modified Advance Period, exceed 90% of all Eligible Accounts, and (y) at any time other than the Modified Advance Period, exceed 75% of all Eligible Accounts, (iv) 20% of all Eligible
